DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/03/2021.  No claim has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-5 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 12/03/2021 regarding claim 1 has been fully considered but it is not persuasive. Applicant’s argument regarding claim 5 has been considered and is persuasive; therefore, claim 5 is indicated to contain allowable subject matter.
Applicant submits “In particular, Ishikawa fails to teach, suggest, or motivate a “head-up display apparatus having a first inclination angle around an axis parallel to a vertical direction so that a first direction side is closer to a user than a second direction side is, the first direction side being one of sides in a lateral direction as viewed from the user, the second direction side being the side opposite to the first direction side” (emphasis added) as recited by independent claim 1. Moreover, Ishikawa also fails to teach “a display-light emitting unit having a second inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is” (emphasis added) and “a reflecting mirror having a third inclination angle around the axis parallel to the vertical direction so that the  (Remarks, page 4, the fourth paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Ishikawa discloses a head-up display apparatus (figure 3, head-up display apparatus for a vehicle) having a first inclination angle around an axis parallel to a vertical direction so that a first direction side is closer to a user than a second direction side is (figure 3, display apparatus is tilted around an axis parallel to a vertical direction relative to the side window with top side closer to the user that the bottom side), the first direction side being one of sides in a lateral direction as viewed from the user, the second direction side being the side opposite to the first direction side (figure 3, first direction side being one of sides as viewed from the user); Ishikawa further discloses a display-light emitting unit (figure 3, “20”, “30”, “50” having a second inclination angle around the axis parallel to the vertical direction relative to the side window with bottom side closer to the user that the top side) having a second inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is (figure 3, first direction side is closer to the user than the second direction side); and Ishikawa further discloses a reflecting mirror (figure 3, “40” having a second inclination angle around the axis parallel to the vertical direction relative to the side window with bottom side closer to the user that the top side) having a third inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is (figure 3, first direction side is closer to the user than the second direction side). As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art regarding the directions, the claim language should be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US. Pub. No. 2012/0099032, hereinafter “Ishikawa”).
As to claim 1, (Original) Ishikawa discloses a head-up display apparatus [figure 3, head-up display apparatus for a vehicle] having a first inclination angle around an axis parallel to a vertical direction so that a first direction side is closer to a user than a second direction side is [figure 3, display apparatus is tilted around an axis parallel to a vertical direction relative to the side window with top side closer to the user that the bottom side], the first direction side being one of sides in a lateral direction as viewed from the user, the second direction side being the side opposite to the first direction side [figure 3, first direction side being one of sides as viewed from the user], and the head-up display apparatus being capable of projecting a rectangular 
the head-up display apparatus comprising:
a display-light emitting unit [figure 3, “20”, “30”, “50” having a second inclination angle around the axis parallel to the vertical direction relative to the side window with bottom side closer to the user that the top side] having a second inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is [figure 3, first direction side is closer to the user than the second direction side], the display-light emitting unit being configured to emit display light forming a rectangular image corresponding to the rectangular virtual image [figure 3, light emits from “20” to form a rectangular image “10”, paragraph 23]; and
a reflecting mirror [figure 3, “40” having a second inclination angle around the axis parallel to the vertical direction relative to the side window with bottom side closer to the user that the top side] having a third inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is [figure 3, first direction side is closer to the user than the second direction side], the reflecting mirror being configured to reflect the display light and thereby emit reflected light to the virtual-image display unit [paragraph 26].
As to claim 2, (Original) Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the display-light emitting unit is positioned so that an inclination of the rectangular image around an axis parallel to a longitudinal direction thereof is parallel to an 
As to claim 3, (Original) Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the reflecting mirror is positioned so that an inclination of the reflected light around an axis parallel to the longitudinal direction is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction [figure 3, “40” is positioned so that an inclination of the reflected light around an axis parallel to the longitudinal direction is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction].
As to claim 4, (Original) Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the third inclination angle of the reflecting mirror is set according to the first inclination angle of the virtual-image display unit so that the reflected light forms the rectangular virtual image [figure 3, rectangular virtual image “10”, paragraph 27].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 5, such as “wherein the claim 5. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622